DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated November 6, 2020 claims 1-21 were pending and claims 1-21 stood rejected.  Claims 1-3, 7-14 and 17-21 have been amended.  Claims 4-6 and 15-16 have been cancelled.  Claims 22-26 have been added.  Claims 1-3, 7-14 and 17-26 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-21 has been fully considered but is not persuasive.  Clearly the claim does not provide any improvement to computer technology and is simply directed towards a business improvement of detecting fraudulent activity involving a payment transaction.  Applicant has not identified any additional elements that would form the basis for determining that either a practical application of the abstract idea is present or that there are additional elements that amount to significantly more than the abstract idea itself.  Instead the argument operates on the premise that the abstract idea itself is providing the inventive concept.  However per MPEP § 2106.05(a)(II) an improvement in the abstract idea itself is not an improvement in technology and therefore cannot be used as a basis for forming an additional element that would factor into the analysis under Prong Two, Step 2A or Step 2B.  Therefore the present rejection will be maintained.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejection of claims 1, 7-9, 12 and 17-19 as being anticipated by Krivko has been fully considered but is moot in view of the new grounds of rejection.
Applicant’s argument with regard to the rejections under section 103 have been fully considered but are not persuasive.  However Examiner would point out that in order to receive patentable weight claim limitations must be structural in nature in an apparatus claim and recite operations to be performed in a process claim.  Merely reciting that the card is “a newly issued card” does not impose any structural limitation on the claimed system nor does it require the performance of any operation in the process claim.  Therefore this language does not patentably distinguish the claimed invention from the prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-14 and 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system and meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as it falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. A system, comprising:
a collaborative pattern recognition module configured to detect anomalies with a transaction classifying action augmented with expert criteria in response to an erroneous classification, comprising:
a processor; and,
a memory that is not a transitory propagating signal, the memory operably coupled with the processor and encoding computer readable instructions, including processor executable program instructions, the computer readable instructions accessible to the processor, wherein the processor executable program instructions, when executed by the processor, cause the processor to perform operations comprising:
classify a transaction as anomalous or not anomalous as a function of a predictive analytic model configured to detect anomalies;
generate a rule based on expert analysis of a limited number of data samples to classify as anomalous a transaction erroneously classified as not anomalous;
augment the predictive analytic model with the generated rule; and,
deploy the augmented predictive analytic model to automatically identify an attack early based on classifying as anomalous a transaction matching the generated rule in a live transaction stream; wherein the transaction is of a newly issued card.
The claim is analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim is directed towards a judicial exception.  The claim recites classifying a transaction as anomalous or not anomalous using a predictive analytic model.  An expert analyzes a limited number of data samples and classifies a transaction that was previously classified as not being anomalous as 
The analysis then proceeds to Prong Two of Step 2A in which the claim is analyzed in order to evaluate whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites a collaborative pattern recognition module including a processor, a memory and the instructions that are executable.  No limitations are present other than those involving the abstract idea that could be viewed as additional elements under the 2019 PEG.  The claim does not purport to improve the functioning of the processor, nor does it apply the abstract idea in any meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  The processor is simply a tool used to perform the abstract idea.  Therefore under Prong Two of Step 2A the claim is deemed as ineligible.

The analysis then proceeds to Step 2B where the claim is analyzed in order to determine if the claim presents additional elements that amount to significantly more than the abstract idea.  The claim recites a collaborative pattern recognition module including a processor, a memory and the instructions that are executable.  No technological improvement is being made to the processor or the memory, nor is there any technological improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of using analytical models, performing expert analysis and mitigating risk are all operations that have previously been done by human beings in the same manner being claimed and given the high level at which each type of model is described and given the scope of the claim are all capable of being performed by a human being.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0081-0084 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore as the analysis under Step 2B also reaches a conclusion of ineligibility claims 1-3, 7-11 and 24-25 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 12 recites a process and meets Step 1 of the 2019 PEG as it falls within one of the four categories of statutory subject matter.  Claim 12 recites as follows:
12. A method to identify an attack early using a limited number of data samples, comprising:
classifying a transaction as anomalous or not anomalous as a function of a predictive analytic model configured to detect anomalies;
generating a rule based on expert analysis of a limited number of data samples to classify as anomalous a transaction erroneously classified as not anomalous;
augmenting the predictive analytic model with the generated rule; and,
deploying the augmented predictive analytic model to automatically identify an attack early based on classifying as anomalous a transaction matching the generated rule in a live transaction stream;
wherein the transaction is of a newly issued bank card.
The claim is analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim is directed towards a judicial exception.  The claim recites classifying a transaction as anomalous or not anomalous using a predictive analytic model.  An expert analyzes a limited number of data samples and classifies a transaction that was previously classified as not being anomalous as anomalous and a rule is generated based on the expert’s analysis.  The predictive analytic model is augmented using the generated rule and is then deployed.  The claim combines subject matter from multiple categories identified in the guidance where the analytic models are based on mathematical relationships using the predictive analytic model, the expert analysis which is based on a mental process, and the mitigation of risk which is a fundamental economic principle or practice as the detection of anomalies in a transaction which per the written disclosure encompasses a financial or purchase transaction (0005) including potential fraud (0007) clearly falls underneath the mitigation of risk.  In addition given that the broadest reasonable interpretation of the claim does not require mathematical functions that would be outside of what a human being is capable of performing the claim can also be viewed as being directed towards a mental process.  Therefore under Prong One of Step 2A the claim is deemed as ineligible.
The analysis then proceeds to Prong Two of Step 2A in which the claim is analyzed in order to evaluate whether the claim recites additional elements that 
Dependent claims 13-23 merely extend the abstract idea of claim 12 by reciting various types of mathematical techniques and models used in the operations as the predictive model, use of scoring, basing the expert analysis on a compliance information, use of a graphical user interface, inclusion of characteristics regarding the bank card and description of the nature of the data samples.  Other than the graphical user interface claims 13-23 do not introduce any new elements that would serve as the basis for a practical application of the abstract idea.  The graphical user interface is described at a generally high level (0029, 0038) and is only distinguished by the information presented in the interface and not through any technological improvement being made to the interface.  Therefore claims 13-23 are also deemed as ineligible under Prongs One and Two of Step 2A.
The analysis then proceeds to Step 2B where the claim is analyzed in order to determine if the claim presents additional elements that amount to significantly more than the abstract idea.  The claim recites no structural elements.  No technological improvement is being made to a computer, nor is there any technological improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of using analytical models, performing expert analysis and mitigating risk are all operations that have previously been done by human beings in the same manner being claimed and given the high level at which each type of model is described and given the scope of the claim are all capable of being performed by a human being.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0081-0084 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore as the analysis under Step 2B also reaches a conclusion of ineligibility claims 12-23 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 26 recites a method and meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as it falls within one of the four categories of statutory subject matter.  Claim 26 recites as follows:
26. (New) A method, comprising:
classifying a transaction as anomalous or not anomalous as a function of a predictive analytic model configured to detect anomalies;
generating a rule based on expert analysis of a limited number of data samples to classify as anomalous a transaction erroneously classified as not anomalous;
augmenting the predictive analytic model with the generated rule; and
deploying the augmented predictive analytic model to automatically identify an attack early based on classifying as anomalous a transaction matching the generated rule in a live transaction stream;
wherein the transaction is of a newly issued airline card that was issued within two weeks prior to the transaction; and
wherein the point of sale of the transaction is over five hundred kilometers from a major city.
The claim is analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim is directed towards a judicial exception.  The claim recites classifying a transaction as anomalous or not anomalous using a predictive analytic model.  An expert analyzes a limited number of data samples and classifies a transaction that was previously classified as not being anomalous as anomalous and a rule is generated based on the expert’s analysis.  The predictive analytic model is augmented using the generated rule and is then deployed in order to identify an attack “early”.  The claim adds that the transaction is of a newly issued airline card that was issued two weeks prior to the transaction and that the point of sale is over five hundred kilometers from “a major city”.  The claim combines subject matter from multiple categories identified in the guidance where the analytic models are based on mathematical relationships using the predictive analytic model, the expert analysis which is based on a mental process, and the mitigation of risk which is a fundamental 
The analysis then proceeds to Prong Two of Step 2A in which the claim is analyzed in order to evaluate whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites no structural elements.  No limitations are present other than those involving the abstract idea that could be viewed as additional elements under the 2019 PEG.  The claim does not purport to improve the functioning of a computer, nor does it apply the abstract idea in any meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Therefore under Prong Two of Step 2A the claim is deemed as ineligible.
The analysis then proceeds to Step 2B where the claim is analyzed in order to determine if the claim presents additional elements that amount to significantly more than the abstract idea.  The claim recites no structural elements.  No technological improvement is being made to a computer, nor is there any technological improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the implied computer does not utilize any special properties of a network or distributed computing in order to gain any BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of using analytical models, performing expert analysis and mitigating risk are all operations that have previously been done by human beings in the same manner being claimed and given the high level at which each type of model is described and given the scope of the claim are all capable of being performed by a human being.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0081-0084 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore as the analysis under Step 2B also reaches a conclusion of ineligibility claim 26 is held to be directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-14 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Amended claim 1 now recites “…wherein the transaction is of a newly issued card”.  Claims 12, 22, 24 and 26 contain similar recitations.  In the broadest reasonable interpretation of the language the claim can be viewed as being directed towards an issued card that has never been used and therefore no samples would be available of previous uses for the newly issued card as the written disclosure does not explain in sufficient detail how to interpret the language.  Paragraph 0066 of the filed disclosure only states that “For example, in various embodiment examples, a newly issued airline card that has been in operation only a few weeks may trigger an alert, based on a model configured with a rule generated by a human expert analyst to detect transactions using new airline cards”.  The language in this sentence of paragraph 0066 does not explain in any detail as to what being “in operation only a few weeks” is intended to mean as the plain meaning of the language in the sentence could mean in one instance that the card has been used in transactions for only a period of a few weeks or that it has been simply activated for a few weeks in which case the transaction of the claim would be the first presentation of the newly issued card in any transaction.  However if this is the case it is then unclear regarding the language “…generate a rule based on expert analysis of a limited number of data samples”, where the word sample is used in the plural, how the generated rule can be based on a plurality of samples when only one sample is available for the expert analysis.  Therefore the introduction of the newly added language makes the previously recited language regarding the expert analysis not merely broad in scope but unclear as to what is being analyzed and creates An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”, In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989)
Claim 23 recites “…wherein generating the rule based on expert analysis of the limited number of data samples is based on criteria including the distance of a point of sale of the transaction to a city”.  Claim 25 contains a similar recitation.  The term “city” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Nothing within the written disclosure uses any measurable standard for determining what constitutes a city such as population, land area, form of government or factors such as presence of major league sporting teams that would set a clear boundary on the term “city”.  Therefore the language must be held as being indefinite.  For purposes of claim interpretation the prior art need only teach the use of location as a factor in a transaction.
Claim 26 recites “…wherein the point of sale of the transaction is over five hundred kilometers from a major city”.  The term “major city” is a relative term which renders the claim indefinite.  The term “major city” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 2-3, 7-11 and 24-25 are also rejected as being dependent upon claim 1.
Claims 13-23 are also rejected as being dependent upon claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12-14, 17-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krivko (“A hybrid model for plastic card fraud detection systems”, M. Krivko, April 17, 2010, pp. 6070-6076, Elsevier Ltd.) in view of Delamaire et al. (“Credit card fraud and detection techniques: a review”, Banks and Bank Systems, Volume 4, Issue 2, December 1, 2009, pp. 57-68, hereinafter referred to as Delamaire).
As per claims 1 and 12
Krivko discloses classifying a transaction as anomalous or not anomalous as a function of a predictive analytic model configured to detect anomalies (Section 1 “In this paper, we approach the fraud detection problem with a hybrid model that incorporates one-class classification and rule based approaches at account level. This model has arisen gradually over the implementation stage of our collaborated work with the bank and tackles the issues which supervised and unsupervised approaches may lack individually, by their combination. Given that the use of ‘‘behavioural models” might be accompanied by a high number of incorrectly alerted cases whereas the use of rule-based system might result in a poor performance, for instance, when fraud tactics had changed, the logical extension is to apply a combined methodology”, Section 2 “The aggregation period is chosen to be a rolling window that ends at the time of the current transaction and starts k-days ago.  This means that for each transaction a time window is constructed so that it includes the transaction itself and all other transactions conducted over last n-days. As a new transaction is made, the window shifts so that it starts at the time of the latest transaction and goes back in time up to the window width. An account summary of transaction data is thus created with every new transaction made, hence the account level fraud detection system gives an immediate response”, Section 3 “In our case, the goal is to detect fraudulent activity on a debit card with low costs attached such as time and effort assigned for bank practitioner training to achieve a required level of expertise in classification methods, computational power required to put the system into practice, etc. We use a relatively simple strategy for one-class classification, with the enhancement that the data description boundary is modified 
Krivko discloses generating a rule based on expert analysis of a limited number of data samples to classify as anomalous a transaction erroneously classified as not anomalous (Section 3 “To improve the outcome of the model, we introduce the post-processing operation, where flagged accounts are passed through the rule-based filters. This identifies the most likely compromised amongst them. This section explains our methodology of the hybrid model in more detail”, “At level two the account is processed through a set of rule-based filters to increase the confidence that it has indeed been compromised. The filters are designed to reflect the fact that not all sudden changes in behaviour are actually due to fraud.  For instance, a legitimate event of purchase of airline tickets or transfer to credit card can be mislabelled by the fraud detection system as it is typically not an every day event and can be of a large amount. Since the first level models the account aggregated spending behaviour using measures of central tendency, it is clear that the scores for such rare, lump sum events are in the class ‘‘suspected to be compromised”. To avoid false alerts in such legitimate situations a set of rule-based filters is embedded into the level two of the hybrid model. In particular, one of the filters concentrates on airline merchants: if an account receives a high suspiciousness score then it is checked on how many airline transactions have been made in the time window; if it is greater than a specified constant, the account retains ‘‘suspected to be compromised” status. Otherwise, the account passes through the system marked as ‘‘assumed to be legitimate” or, alternatively, redirected for some missed fraudulent cases, false negatives (FN)” 
Krivko discloses augmenting the predictive analytic model with the generated rule; (Section 5 “This section presents the experimental results of the hybrid model achieved on the debit card transaction data provided by the collaborating bank. We also outline the results of comparison of the hybrid model with the in-use rule-based fraud detection system of the collaborating bank… From Table 2 we see that the rule-based model (RM) is superior in the number of fraudulent accounts identified whereas the hybrid model delivers better FP:TP rate. Clearly, in the hybrid model the threshold can be set such that it delivers a higher number of identified fraudulent accounts, this increase however would be inevitably accompanied by a deteriorated FP:TP rate. The parameters of the hybrid model are set such that it delivers the maximum possible number of compromised accounts while keeping the number of alerts manageable… Table 3 shows that the rule-based system detects fraud faster in the overlapping set in the most cases. However, the hybrid model mainly detects compromised accounts that are missed by the rule-based system. This indicates that the hybrid model should be implemented alongside the existing rule-based system, together they provide detection of up to 56.6% of all compromised cases.  We can also conclude that the concept of the hybrid model conforms to the theoretical background of the unsupervised approach and detects novel types of fraudulent behaviour”)

Krivko does not explicitly disclose wherein the transaction is a newly issued card.  Delamaire teaches wherein the transaction is a newly issued card (3.4 on page 65 “For new issuing banks, a proposal would be to rely on credit bureaux score in order to control fraud and avoid expected losses.  Even though those scorecards are primarily used to predict defaulting customers, one could use them to detect fraud, since fraud and default are strongly correlated”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire for the purpose of applying a way to deal with bank cards with no or limited history by doing a pre-check with a credit bureaux (2.1, 3.4).
However the language “wherein the transaction is a newly issued card” is not entitled to patentable weight as it recites no additional structure or method step per MPEP § 2103 (I)(C) and merely is a statement of intended use.
As per claims 2 and 13
Delamaire teaches wherein classifying a transaction as anomalous or not anomalous further comprise clustering (3.3, Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire for the purpose of identifying accounts that are behaving differently from peer group accounts that are now behaving differently than the peer group (3.3).
As per claims 3 and 14
Delamaire teaches wherein the predictive analytic model further comprises at least one selected from the group of a decision tree, a neural network or other non-linear model, an ensemble model, a regression model, and combinations thereof (2.1, 3.1, 3.4, Table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire for the purpose of using a model that is easy to implement, understand and display (3.1).
As per claims 7 and 17
Krivko discloses wherein classify a transaction as anomalous or not anomalous as a function of a predictive analytic model configured to detect anomalies further comprises calculating a classification score determined as a function of the transaction and the predictive analytic model (Section 1 second column of page 6071, Section 3 second column of page 6073, page 6074).
As per claims 8 and 18
Krivko discloses wherein the operations performed by the processor further comprise classifying a transaction as anomalous based on a determination the classification score is greater than or equal to a predetermined minimum classification score (Section 1 second column of page 6071, Section 3 second column of page 6073, page 6074).
As per claims 9 and 19

As per claims 22 and 24
Delamaire teaches a newly issued bank or credit card (3.4 on page 65 “For new issuing banks, a proposal would be to rely on credit bureaux score in order to control fraud and avoid expected losses.  Even though those scorecards are primarily used to predict defaulting customers, one could use them to detect fraud, since fraud and default are strongly correlated”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire for the purpose of applying a way to deal with bank cards with no or limited history by doing a pre-check with a credit bureaux (2.1, 3.4).
Delamaire does not explicitly disclose that the card was issued within two weeks prior to the transaction.  However the language “wherein the transaction of the newly issued bank card is a transaction of a credit card service that entered operation within two weeks prior to the transaction” is not entitled to patentable weight as it recites no additional structure or method step per MPEP § 2103 (I)(C) and merely is a statement of intended use.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krivko in view of Delamaire as applied to claims 1 and 12 above, and further in view of Allan et al. (“Towards Fraud Detection Methodologies”, IEEE Xplore, March 15, 2010, 6 pages, hereinafter referred to as Allan)
As per claims 10 and 20
Krivko and Delamaire, while disclosing the limitations of claims 1 and 12, does not explicitly disclose wherein generate a rule based on expert analysis further comprises generating a rule based on transaction criteria comprising a compliance violation.  Allan teaches wherein generate a rule based on expert analysis further comprises generating a rule based on transaction criteria comprising a compliance violation (Section 5, Financial Crime Detection)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire further with the Fraud Detection Methodologies of Allan for the purpose of reducing the significant expense in the banking and financial system of the United States brought on by fraud and abuse (Abstract).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krivko in view of Delamaire as applied to claims 1 and 12 above, and further in view of Artikis et al. (“Industry Paper: A Prototype for Credit Card Fraud Management”, DEBS ’17, June 19-23, 2017, Barcelona, Spain, pp. 249-260, hereinafter referred to as Artikis).
As per claims 11 and 21
Krivko and Delamaire, while disclosing the limitations of claims 1 and 12, does not explicitly disclose wherein generate a rule based on expert analysis further comprises generating a rule based on transaction criteria selected by a human expert 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire further with the prototype of Artikis for the purpose of supporting the fraud analyst by drilling down into situations and displaying the rationale behind the alert (6).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Krivko in view of Delamaire as applied to claims 1 and 12 above, and further in view of Ranganathan (U.S. Patent Publication 2012/0209773).
As per claims 22 and 24
Krivko and Delamaire, while disclosing the limitations of claims 1 and 12, do not explicitly disclose the use of location in determining whether a transaction is fraudulent.  Ranganathan teaches the use of location in determining whether a transaction is fraudulent (Abstract, 0007-0008, 0019, 0034, 0043)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire further with the fraud alerting of Ranganathan for the purpose of alleviating significant amounts of fraud based on the recognition that the location of a cardholder or authorized user is a critical piece of information (0019).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Krivko in view of Delamaire in view of Ranganathan.
As per claim 26
Krivko discloses classifying a transaction as anomalous or not anomalous as a function of a predictive analytic model configured to detect anomalies (Section 1 “In this paper, we approach the fraud detection problem with a hybrid model that incorporates one-class classification and rule based approaches at account level. This model has arisen gradually over the implementation stage of our collaborated work with the bank and tackles the issues which supervised and unsupervised approaches may lack individually, by their combination. Given that the use of ‘‘behavioural models” might be accompanied by a high number of incorrectly alerted cases whereas the use of rule-based system might result in a poor performance, for instance, when fraud tactics had changed, the logical extension is to apply a combined methodology”, Section 2 “The aggregation period is chosen to be a rolling window that ends at the time of the current transaction and starts k-days ago.  This means that for each transaction a time window is constructed so that it includes the transaction itself and all other transactions conducted over last n-days. As a new transaction is made, the window shifts so that it starts at the time of the latest transaction and goes back in time up to the window width. An account summary of transaction data is thus created with every new transaction made, hence the account level fraud detection system gives an immediate response”, Section 3 “In our case, the goal is to detect fraudulent activity on a debit card with low costs attached such as time and effort assigned for bank practitioner training to achieve a required level of expertise in classification methods, computational power required to 
Krivko discloses generating a rule based on expert analysis of a limited number of data samples to classify as anomalous a transaction erroneously classified as not anomalous (Section 3 “To improve the outcome of the model, we introduce the post-processing operation, where flagged accounts are passed through the rule-based filters. This identifies the most likely compromised amongst them. This section explains our methodology of the hybrid model in more detail”, “At level two the account is processed through a set of rule-based filters to increase the confidence that it has indeed been compromised. The filters are designed to reflect the fact that not all sudden changes in behaviour are actually due to fraud.  For instance, a legitimate event of purchase of airline tickets or transfer to credit card can be mislabelled by the fraud detection system as it is typically not an every day event and can be of a large amount. Since the first level models the account aggregated spending behaviour using measures of central tendency, it is clear that the scores for such rare, lump sum events are in the class ‘‘suspected to be compromised”. To avoid false alerts in such legitimate situations a set of rule-based filters is embedded into the level two of the hybrid model. In particular, one of the filters concentrates on airline merchants: if an account receives a high suspiciousness score then it is checked on how many airline transactions have been made in the time window; if it is greater than a specified constant, the account retains missed fraudulent cases, false negatives (FN)” 
Krivko discloses augmenting the predictive analytic model with the generated rule; (Section 5 “This section presents the experimental results of the hybrid model achieved on the debit card transaction data provided by the collaborating bank. We also outline the results of comparison of the hybrid model with the in-use rule-based fraud detection system of the collaborating bank… From Table 2 we see that the rule-based model (RM) is superior in the number of fraudulent accounts identified whereas the hybrid model delivers better FP:TP rate. Clearly, in the hybrid model the threshold can be set such that it delivers a higher number of identified fraudulent accounts, this increase however would be inevitably accompanied by a deteriorated FP:TP rate. The parameters of the hybrid model are set such that it delivers the maximum possible number of compromised accounts while keeping the number of alerts manageable… Table 3 shows that the rule-based system detects fraud faster in the overlapping set in the most cases. However, the hybrid model mainly detects compromised accounts that are missed by the rule-based system. This indicates that the hybrid model should be implemented alongside the existing rule-based system, together they provide detection of up to 56.6% of all compromised cases.  We can also conclude that the concept of the hybrid model conforms to the theoretical background of the unsupervised approach and detects novel types of fraudulent behaviour”)

Krivko does not explicitly disclose wherein the transaction is a newly issued card.  Delamaire teaches wherein the transaction is a newly issued card (3.4 on page 65 “For new issuing banks, a proposal would be to rely on credit bureaux score in order to control fraud and avoid expected losses.  Even though those scorecards are primarily used to predict defaulting customers, one could use them to detect fraud, since fraud and default are strongly correlated”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire for the purpose of applying a way to deal with bank cards with no or limited history by doing a pre-check with a credit bureaux (2.1, 3.4).
Krivko and Delamaire do not explicitly disclose the use of location in determining whether a transaction is fraudulent.  Ranganathan teaches the use of location in determining whether a transaction is fraudulent (Abstract, 0007-0008, 0019, 0034, 0043)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the hybrid model of Krivko with the fraud and detection techniques of Delamaire further with the fraud alerting of Ranganathan for the purpose of alleviating significant amounts of fraud based on the recognition that the location of a cardholder or authorized user is a critical piece of information (0019).

In addition the language “wherein the point of sale of the transaction is over five hundred kilometers from a major city” is not entitled to patentable weight as it recites no additional structure or method step per MPEP § 2103 (I)(C) and merely is a statement of intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/           Senior Examiner, Art Unit 3685